TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00272-CR


Ex parte Donald Craig Roy





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 47,759, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING






Donald Craig Roy appeals from the trial court's order, made after a habeas corpus
hearing, denying bail pending a hearing on his motion for new trial.  After the parties' briefs were
filed, a supplemental record was received and filed showing that the motion for new trial has been
denied.  The appeal is now moot.

The appeal is dismissed.


				__________________________________________
				Carl E. F. Dally, Justice
Before Justices B. A. Smith, Puryear and Dally*
Dismissed as Moot
Filed:   August 30, 2001
Do Not Publish





*	Before Carl E. F. Dally, Judge (retired), Court of Criminal Appeals, sitting by assignment.  See
Tex. Gov't Code Ann. § 74.003(b) (West 1998).